DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 7-11, 13, 15, 18, 21-22, 25-28, 33 and 44 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 3, the word -- a -- should be inserted before the word “substantially”.  In line 6, the word -- a -- should be inserted before the word “substantially”.  In line 10, the word -- a -- should be inserted before the word “substantially”.
In claim 11, line 2, the phrase “the bottom” should be changed to -- a bottom --.
In claim 18, line 3, the word -- a -- should be inserted before the word “bottom”.
In claim 27, line 8, the phrase “the bottom electrodes” should be changed to -- the bottom electrode -- to provide proper antecedent basis.
In claim 33, lines 1-2, the phrase “the polymer” should be changed to -- a polymer --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8-11, 13, 18, 21-22 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,166,486 (Ohtaka et al.).
With regards to claim 1, Ohtaka et al. discloses an optical modulator comprising, as illustrated in Figures 1-173, a substantially optically-transparent capacitive micromachined ultrasonic transducer (CMUT) comprising a substrate 4 having a cavity 4a such that the substrate is comprised of substantially optically-transparent material (column 27, lines 56-58); a patterned conductive bottom electrode 3 situated within the cavity of the substrate such that the patterned conductive bottom electrode is comprised of substantially optically-transparent material (column 14, lines 10-21); a vibrating plate 2 comprising at least a conducting layer 2f (e.g. beam electrode; column 13, lines 18-23; Figures 1-2) such that the vibrating plate is bonded to the substrate and the vibrating plate is at least partially comprised of substantially optically-transparent material (column 14,lines 10-21).  (See, column 13, line 9 to column 104, line 51).
With regards to claim 4, Ohtaka et al. further discloses the substrate 4 is comprised of substantially optically-transparent material of the substrate is compatible with adhesive bonding or anodic bonding (column 55, lines 29-33; column 59, lines 32-36; column 61, lines 65-68; column 66, lines 37-41); the substrate 4 is selected from the group consisting of glass, quartz, and fused silica (column 14, lines 10-17; column 17, lines 38-43).
With regards to claim 8, Ohtaka et al. further discloses an air-tight seal is formed between the substrate  and the vibrating plate 2,4002 (e.g. metallic seal layer to ensure vacuum leakage prevention; column 61, lines 59-64; column 62, lines 13-16; Figure 160).
With regards to claim 9, Ohtaka et al. further discloses spacers 7 (e.g. protection film) are formed in the substrate to form an insulating space between the patterned conductive bottom electrode and the conducting layer of the vibrating plate.  (See, column 14, lines 28-34; Figures 1-2).
With regards to claim 10, Ohtaka et al. further discloses a substantially optically-transparent insulating layer 7 (e.g. protection film made of an insulation material; column 18, lines 60-64) such that the insulating layer is situated substantially between the patterned conductive bottom electrode and the conducting layer of the vibrating plate.  (See, column 14 , lines 28-34; Figures 1-2).
With regards to claim 11, Ohtaka et al. further discloses the insulating layer 7,1003a is attached to a bottom of the conducting layer of the vibrating plate or located on top of the patterned conductive bottom electrode.  (See, column 14, lines 28-34, column 18, lines 60-64; Figures 1-2,81A)
With regards to claim 13, Ohtaka et al. further discloses the vibrating plate further comprises the insulating layer 7,1003a comprises silicon nitride, Hafnium(IV) oxide, or another high dielectric constant material (e.g. silicon nitride; column 33, lines 15-20; Figure 81A).
With regards to claim 18, Ohtaka et al. further discloses a vibrating plate conductive electrode 1 (e.g. metallic thin film serving as an electrode) that is situated on a top side of the vibrating plate or on bottom side of the vibrating plate.  (See, column 13, lines 57-64; Figure 1).
With regards to claim 21, Ohtaka et al. further discloses the conducting layer 1 of the vibrating plate comprises a substantially-transparent conductive material.  (See, column 13, lines 9-17; column 27, lines 29-35)
With regards to claim 22, Ohtaka et al. further discloses the vibrating plate further comprises a vibrating plate insulating layer (e.g. a transparent protection film; column 17, lines 13-15) such that the vibrating plate insulating layer comprises silicon, silicon nitride, silicon dioxide or glass (e.g. insulation material like oxide; column 14, lines 28-24; column 18, lines 60-64).
With regards to claim 28, Ohtaka et al. further discloses the patterned conductive bottom electrode is comprised of indium-tin-oxide (ITO) or another conductive material that is substantially optically-transparent.  (See, column 14, lines 10-16; column 18, lines 47-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 7, 15, 25-27, 33 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,166,486 (Ohtaka et al.) in view of Publication titled “Development of a Novel Transparent Flexible Capacitive Micromachined Ultrasonic Transducer” by Pang et al. .
With regards to claims 2-3, Ohtaka et al. further discloses no air exists within the cavity in column 62, lines 13-61; however, the reference does not explicitly specify such parameters (a pressure inside the cavity is less than or equal to atmospheric pressure; or a pressure inside the cavity is greater than atmospheric pressure) as in these claims.  However, to have set such test characteristics as in the claims is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 7, Ohtaka et al. does not disclose the substantially optically-transparent material of the substrate is comprised of comprises a flexible transparent material.
Pang et al. discloses a transparent flexible CMUT comprising, as illustrated in Figures 1-22, a substantially optically-transparent capacitive micromachined ultrasonic transducer (e.g. Figures 2,3) comprising a substrate (e.g. designated by letter H in Figure 3 and Table 1) such that the substrate is comprised of substantially optically-transparent material; a patterned conductive bottom electrode (e.g. designed by letter G in Figure 3 and Table 1) situated on the substrate such that the patterned conductive bottom electrode is comprised of substantially optically-transparent material; a vibrating plate (e.g. designated by letter D in Figure 3 and Table 1) comprising at least a conducting layer (e.g. designated by letter E in Figure 3 and Table 1) such that the vibrating plate is bonded to the substrate and the vibrating plate is at least partially comprised of substantially optically-transparent material; the substantially optically-transparent material of the substrate H is comprised of comprises a flexible transparent material (page 3, under “3. Fabrication” section, line 6 indicates “pasting a PET flexible substrate”).  (See, pages 1-16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the substantially optically-transparent material of the substrate is comprised of comprises a flexible transparent material as suggested by Pang et al. to the system of Ohtaka et al. to provide a more advanced human-machine interface for non-contacting sensing/controlling like for curved display and wearable electronics.  (See, Abstract and page 2, lines 5-7 of Pang et al.).
With regards to claim 15, Pang et al. further discloses the insulating layer further comprises BCB or SU-8 adhesive or another adhesive material used for bonding.  (See, Figure 5 having a layer labeled as “SU8-2002”).
With regards to claim 25, Pang et al. further discloses the substrate has a plurality of cavities such that each cavity having the patterned conductive bottom electrode; one or more of the plurality of cavities are vacuum sealed.  (See, as observed in Figures 4,5; Table 1; pages 3-6 for the section “3. Fabrication”).
With regards to claim 26, Pang et al. further discloses the substrate has a plurality of cavities such that each cavity having the patterned conductive bottom electrode wherein the patterned conductive bottom electrodes of the plurality of cavities are electrically connected to one another.  (See, as observed in Figures 4,5; Table 1; pages 3-6 for the section “3. Fabrication”).
With regards to claim 27, Pang et al. further discloses the substrate has a plurality of cavities such that each cavity having the patterned conductive bottom electrode; the substantially optically-transparent CMUT further comprises one or more conductive vias that are situated through the substrate such that the one or more vias are used to electrically connect with at least one of the patterned conductive bottom electrodes, the conductive layer of the vibrating plate, and a conductive electrode of the vibrating plate.  (See, as observed in Figures 4,5; Table 1; pages 3-6 for the section “3. Fabrication”).
With regards to claim 33, Ohtaka et al. further the polymer comprises a substantially optically-transparent photoresist or a substantially optically-transparent non-photosensitive polymer such that the substantially optically-transparent photoresist (column 54, lines 42-48).  At the same time, Pang et al. further discloses the polymer comprises a substantially optically-transparent photoresist or a substantially optically-transparent non-photosensitive polymer such that the substantially optically-transparent photoresist is selected from the group consisting of photosensitive BCB, SU-8, and PermiNex (page 3 under section “3. Fabrication” in line 10 indicates pattern a SU-8 2002 photoresist).
With regards to claim 44, the references do not specify the CMUT is configured as an annular CMUT or a spiral CMUT with varying width design.  However, to have set such structural characteristics and configurations as in the claim is considered to have been a matter of optimization and choice possibilities and a well-known concept that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Cargill, Kandori, Cheng, Dirksen, Tian, Degertekin, are related to capacitive micromachined ultrasonic transducer having a substrate, a bottom electrode, a vibrating plate, a top electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN C KWOK/Primary Examiner, Art Unit 2861